Citation Nr: 0501811	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-12 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for hepatitis C.  

2.  Entitlement to service connection for osteoporosis.  

3.  Entitlement to service connection for a chronic 
disability manifested by recurrent edema.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's spouse

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1968 to January 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Waco, Texas, Regional Office (RO) which, in pertinent 
part, denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for hepatitis C.  In May 2001, the veteran 
was afforded a hearing before a Department of Veterans 
Affairs (VA) hearing officer.  

In January 2004, the RO denied service connection for 
osteoporosis and edema.  In September 2004, the veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO.  The veteran has been represented 
throughout this appeal by the Vietnam Veterans of America.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

Initially, the Board observes that the veteran submitted VA 
laboratory test reports dated in October 2004 to the Board.  
The veteran has not waived RO consideration of the additional 
evidence.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated the regulations 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representative.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Additionally, the clinical 
documentation of the treatment from which the laboratory 
testing arose is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In February 2004, the veteran submitted an informal claim of 
entitlement to service connection for hepatitis C.  The RO 
has not had an opportunity to formally adjudicate the claim.  
The Board finds that the issue of service connection for 
hepatitis C to be inextricably intertwined with the certified 
issue of compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for hepatitis C.  The fact that an issue 
is inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

In reviewing the claims files, the Board observes that the 
veteran testified at the May 2001 hearing before a VA hearing 
officer that he was in receipt of Social Security 
Administration (SSA) disability benefits.  Documentation of 
the veteran's SSA award of disability benefits, if any, and 
the evidence considered by the SSA in granting the veteran's 
claim is not of record.  The VA's duty to assist the veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  
Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his hepatitis C, 
osteoporosis, and chronic disability 
manifested by edema, including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
please contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award for 
incorporation into the record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after August 2000 
from the Dallas, Texas, VA medical 
center, not already of record, be 
forwarded for incorporation into the 
record.  

4.  Adjudicate the veteran's entitlement 
to service connection for hepatitis C on 
a direct basis.  The veteran and his 
accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  

5.  Readjudicate the veteran's 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
2002) for hepatitis C and service 
connection for both osteoporosis and a 
chronic disability manifested by 
recurrent edema.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


